Citation Nr: 1223896	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

l.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD) with dysthymic disorder, rated 10 percent disabling from December 23, 1994, to April 12, 1995, and June 1, 1995, to February 13, 2001.

2.  Entitlement to a higher initial disability evaluation for PTSD with dysthymic disorder, rated 70 percent disabling from February 14, 2001, to September 22, 2010.  

3.  Entitlement to an effective date prior to September 23, 2010, for the assignment of a 100 percent disability evaluation for PTSD with dysthymic disorder.

4.  Entitlement to an effective prior to September 23, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to September 23, 2010, for Dependent Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2010 and July 2011 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the interest of clarity, the Board notes that the Veteran's claim seeking an earlier effective date for the assignment of a 100 percent disability evaluation for PTSD with dysthymic disorder has been bifurcated from the higher initial disability evaluation claim for the condition and respective earlier effective date claims for a TDIU and DEA benefits.  Based on the present facts, bifurcation of the claims as described above is the appropriate action.  Significantly, the 100 percent disability evaluation assigned in the October 2010 rating action was issued after the RO implemented a now final January 22, 2010, Board determination granting a 70 percent disability evaluation for the condition.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Given the finality of the January 22, 2010, Board determination as to the aforementioned matter and the absence of any present basis to revise or reverse this aspect of the determination, the Board concludes that the claim seeking entitlement to an earlier effective date for a 100 percent disability evaluation for PTSD with dysthymic disorder may be properly bifurcated from the other claims on appeal or remanded below.  Further, this bifurcation does not prejudice the Veteran because this does not preclude any future effort to revise or reverse the 70 percent disability evaluation assigned for PTSD with dysthymic disorder assigned in the January 22, 2010, Board determination.  

The issues of entitlement to (I) a higher initial disability evaluation for PTSD and earlier effective dates for (II) a TDIU and (III) DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A final January 22, 2010, Board decision assigned a 70 percent disability evaluation for service-connected PTSD with dysthymic disorder.  

2.  An October 2010 rating action assigned a 100 percent schedular disability evaluation for PTSD with dysthymic disorder, effective September 23, 2010.  

3.  Since January 23, 2010, the Veteran's psychiatric disorder has manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.




CONCLUSION OF LAW

The criteria for an effective date of January 23, 2010, and no earlier, for the award of a 100 percent disability evaluation for PTSD with dysthymic disorder are met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 U.S.C.A. §§ 3.156, 3.400, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records, as well as notified the made a formal finding and notified the Veteran and his attorney of the unavailability of his Social Security Administration (SSA) folder.  Further, he has been provided appropriate VA examinations and has declined a hearing in connection with his appeal.  Moreover, he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

The Veteran maintains that he is entitled to an effective date prior to September 23, 2010, assigned in the October 2010 rating action assigning a 100 percent disability evaluation for PTSD with dysthymic disorder.  The Veteran filed a Notice of Disagreement in December 2010 and in July 2011, following the RO's issuance of a Statement of the Case earlier that month, perfected an appeal of the determination.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

In this case, the basic facts are not in dispute.  A March 2005 rating action granted service connection for PTSD and assigned an initial 30 percent disability evaluation, effective September 21, 2004.  The Veteran perfected appellate review of the initially assigned disability evaluation for PTSD, as well as other matters decided in the determination.  Prior to appellate review, the RO assigned an initial 50 percent rating for the condition.  In a January 22, 2010, decision, the Board granted a 70 percent rating for PTSD and addressed other claims, including the denial of an effective prior to September 21, 2004, for the award of service connection for PTSD.  

The Veteran appealed the Board's January 22, 2010, determination of the PTSD effective date claim to the United States Court of Appeals for Veterans Claims (Court), stating in the Joint Motion for Partial Remand (JMPR):

[t]he parties do not seek to disturb that part of the Board decision which granted [the Veteran's] request for a rating in excess of 50% for his service-connected PTSD.

Id. at p. 1.  On December 15, 2010, the Court granted the parties' JMPR, vacating the Board's January 22, 2010, adjudication of the PTSD effective date claim, and remanded the matter for readjudication consistent with the terms of the JMPR.  In a March 23, 2011, determination, the Board readjucated the matter and assigned a December 23, 1994, effective date for the grant of service connection for PTSD.  

While this aspect of the Veteran's claim was on appellate review with the Board and the Court, the RO implemented the January 22, 2010, Board determination, granting a 70 percent disability evaluation for PTSD.  In October 2010, the RO assigned a 100 percent disability evaluation for the Veteran's psychiatric condition, effective the date of a September 23, 2010 VA examination.  The Veteran perfected appellate review of the assigned effective date for the 100 percent disability evaluation presently before the Board.  

Based on the evidence of record and applicable laws and regulations, the Board finds that a 100 percent disability evaluation for PTSD with dysthymic disorder is warranted effective January 23, 2010, and no earlier.  

The aspect of the January 22, 2010, Board decision that granted a 70 percent disability evaluation, and no more, for PTSD with dysthymic disorder became final upon the date of issuance.  Importantly, the very terms of the December 15, 2010, JMPR excluded the Board's adjudication of this matter from any appeal to the Court.  Additionally, even upon a sympathetic reading, the Board finds no statement of record from the Veteran or his attorney that reasonably raises a Motion for Reconsideration of this aspect of the January 22, 2010, decision.  What is more, there has been no submission or statement from the Veteran or his attorney alleging decision contains clear and unmistakable error (CUE) with January 22, 2010, Board adjudication of the increased rating claim for PTSD.  Thus, on January 22, 2010, when issued, the Board determination assigning a 70 percent disability evaluation for PTSD became final.  See 38 U.S.C.A. §§ 5109A, 7103, 7104; 38 C.F.R. §§ 3.105, 20.1100, 20.1400.  As the Board is precluded from revising this aspect of the January 22, 2010, Board determination, the analysis to follow is limited to the period since January 23, 2010.  

The Veteran's service-connected PTSD with dysthymic disorder is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433-9411.  

Diagnostic Codes 9433 and 9411 provide for the following disability evaluations for psychiatric conditions.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The evidence of record includes a September 2010 VA examination that reports significant changes in the Veteran's psychiatric condition.  At this time, the Veteran reported psychiatric symptomatology, including irritability with others, outbursts of anger and numerous instances of physically assaultive behavior in various public settings.  The examiner also notes that the Veteran maintained a bedroom apart from his spouse and had limited, if any, spousal, familial or social interactions, which were at best strained.  Additionally, the examiner indicates that self-isolative behaviors and persistent paranoia are manifestations of the Veteran's psychiatric condition.  Based on relevant medical evidence, his account of symptomatology and current examination findings, the VA examiner further confirms that an increase in aggressive/assaultive behavior(s) and the overall severity of his psychiatric symptoms likely is a manifestation the Veteran's interaction(s) with others and typical life stressors.  Further, the examiner opines that the Veteran's psychiatric condition was the cause of his unemployment.  The Veteran's Global Assessment of Functioning (GAF) score was 52.  

The Veteran has provided a competent and credible account of psychiatric symptomatology, including grossly inappropriate behavior(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the September 2010 VA examination findings are generally consistent with the other evidence of record, medical and lay, documenting the nature, extent and severity of his psychiatric condition.  Thus, just as determined by the RO in the October 2010 rating action, the Board finds that the totality of the evidence of record indicates that the Veteran's psychiatric symptomatology is most closely approximates the criteria for a 100 percent schedular disability evaluation; however, the analysis must now turn to the appropriate effective date for such disability evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9433-9411.  

Again, prior to January 22, 2010, the Board determined that the psychiatric condition only warranted a 70 percent disability, limiting the period presently under review to period from January 23, 2010, to September 23, 2010.  Given the Veteran's numerous statements on this matter, the Board concludes that a claim for an increased disability evaluation for PTSD with dysthymic disorder and within the one-year prior to this claim, or the October 2010 rating action addressing the matter, there is sufficient evidence to determine that date an increase in these symptoms were factually ascertainable.  See 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  Resolving all reasonable doubt in his favor, the Board concludes that the increase in psychiatric symptomatology was factually ascertainable on January 23, 2010, based on the evidence of record, medical and lay.  Thus, a January 23, 2010, effective date, and no earlier, is warranted for the assignment of a 100 percent schedular disability evaluation for PTSD with dysthymic disorder and the Veteran's claim is granted.  


ORDER

An effective date of January 23, 2010, and no earlier, for a 100 percent disability evaluation for service-connected PTSD with dysthymic disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In a July 2011 rating action the RO assigned initial disability evaluations for PTSD with dysthymic disorder, as followings (I) a 10 percent disability evaluation from December 23, 1994, to April 13, 1995, and from June 1, 1995, to February 14, 2001; (II) a temporary total disability evaluation based on hospitalization from April 13, 1995, to June 1, 1995; and (III) a 70 percent disability evaluation for PTSD, from February 14, 2001, to September 22, 2010.  In an October 2011 statement, the Veteran expressed disagreement with these initial disability evaluations.  The Board accepts his statement as a timely notice of disagreement (NOD) with respect to the initially assigned rating that was less than 100 percent.  See 38 U.S.C.A. § 20.201 (2011).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstance, the Board has no discretion and is obligated to remand the issue to the RO for issues of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999).  

As the Board is remanding the higher initial disability evaluation claim for PTSD with dysthymic disorder, the TDIU and DEA benefit claims too must be remanded because the matters addressed in the SOC may impact the respective earlier effective date claims for TDIU and DEA benefits presently within the Board's jurisdiction.  See Tyrues v. Shinseki, 23Vet. App. 166 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. CT. 75 (U.S. Oct. 3, 2011).  Thus, a decision by the Board of the Veteran's TDIU and DEA benefits claims would, at this point be premature.  

Finally, February 2009 and May 2009 statements from the Veteran's attorney raised service connection claims for a hip disability and right and left knee disabilities, matters that would be generally referred to the RO for consideration in the first instance.  Here, however, adjudication of the aforementioned service connection claims may impact the TDIU and DEA benefit claims presently in the Board's jurisdiction.  The Board concludes the claims raised in the February 2009 and May 2009 statements are inextricably intertwined with the TDIU and DEA benefit claims being remanded and, again interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the respective service connection claims for (I) a hip disability; (II) a right knee disability; and (III) a left knee disability for appropriate initial development and consideration.  See Tyrues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with appropriate notice of the evidence and information need to establish entitlement to service connection for (I) a hip disability and (II) right and left knee disabilities.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support these claims.

The Veteran should be provided an appropriate amount of time to respond to the notifications and the provided notice should be associated with the claims folder. 

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his (A) hip and knee symptomatology, to include to include any possible relationship to military service; and (B) psychiatric symptomatology, to include since December 1994 and any possible impact on his employability.  The Veteran should be provided an appropriate amount of time to respond to this notification.  

3.  The RO should request the Veteran identify all sources of post-service private (A) hip and knee treatment, since separation, as well as any (B) psychiatric treatment, from December 23, 1994, to January 22, 2010.  Then, the RO shall undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to any hip and knee conditions.  Additionally the RO must obtain all outstanding VA hospitalization and/or treatment records related to any psychiatric condition, dated from December 23, 1994, to January 22, 2010.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

5.  After the above development has been completed, the RO should schedule the Veteran should be scheduled for an appropriate VA examination(s) to determine the current nature and etiology of any hip and knee disorders.  The claims file must be made available and reviewed by the examiner(s).  The examiner(s) should record the full history of the Veteran's conditions, including his account of symptomatology and onset.  

The examiner must diagnose all hip and knee conditions found to be present, if any.  Then, as to each diagnosis, the examiner must state whether:

(A) it is as likely as not that the condition had its onset in, or is related to, the Veteran's military service;

(B) it is as likely as not that the condition had its onset within one year of separation from service; and

(C) the condition was caused or aggravated, at least in part, due to any service-connected disability(ies).  

Thereafter, the examiner should state indicate whether it is at least as likely as not that, without taking into account his age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by (A) any individual service-connected disability or (B) the aggregate of his service-connected disabilities.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of symptomatology and any pertinent medical evidence.

All provided opinions should be supported by a clearly stated rationale. All necessary test and/or studies should be conducted and reported in detail in the provided examination report. All findings and conclusions should be set forth in a legible report.

6.  After the above development has been completed, the claims file should be provided to an appropriate VA examiner for an opinion regarding the severity of the Veteran's psychiatric condition, from December 23, 1994, to January 22, 2010.  The Veteran need not be examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner, with such review noted in the examination report.

The examiner should discuss the Veteran's documented psychiatric history, since December 23, 1994, to January 22, 2010.  Thereafter, the examiner should specifically state whether, from December 23, 1994, to January 22, 2010, it is at least as likely as not that, without taking into account his age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by (A) his psychiatric disability or (B) the aggregate of his service-connected disabilities.

The provided examination report should reflect consideration of both the medical and lay evidence of record regarding the severity of the Veteran's psychiatric symptomatology during this time period, to specifically include (I) VA psychiatric assessments, dated in February 1995 and May 1999; (II) VA examinations, dated in June 1995, November 2004 and June 2006; (III) respective May 2001, October 2005 and March 2007 VA psychiatric treatment records; (IV) a September 2007 private psychiatric assessment; and any other evidence deemed pertinent.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

7.  Then, the RO must initially adjudicate the service connection claims for a hip disability; a respective knee disabilities, placing the rating action in the claims folder.  The RO must also issues an SOC with respect to the claim for a higher initial rating for PTSD with dysthymic disorder rated (I) 10 percent disabling, from December 23, 1994, to April 13, 1995, and from June 1, 1995, to February 13, 2001; and (II) 70 percent disabling from February 14, 2001, to January 22, 2010, to include notification of the need to file a timely substantive appeal to perfect appellate review of these matters.  

8.  The RO should readjudicate the present appeal and, if the benefits sought remain denied, provide the Veteran with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


